Citation Nr: 0523631	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  03-15 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back and hip 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant 

ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from May 1943 to November 
1945.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a June 2002 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran testified at a hearing at the RO before the 
undersigned member of the Board in July 2004.  The case was 
remanded by the Board in October 2004.  

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2004).


FINDING OF FACT

Low back and hip disorders were not evident during service or 
until many years thereafter and are not shown to have been 
caused by any in-service event.


CONCLUSION OF LAW

Low back and hip disorders were neither incurred in nor 
aggravated by service nor may degenerative joint disease be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  See, 
38 U.S.C.A. §§ 5102, 5103, 5103, 5107 (West 2002).  The law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA, which 
was published on August 29, 2001 has been codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The notification must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

It is found that the RO has provided the veteran with the 
appropriate notice for compliance with the VCAA.  In this 
regard the RO notified the appellant of the requirements 
necessary to establish his claim in the statement of the case 
and supplemental statements of the case.  In addition, the 
veteran was furnished a letter in April 2002, prior to the 
June 2002 rating decision giving rise to this appeal, that 
provided notification of the information and medical evidence 
necessary to substantiate this claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit information 
regarding any evidence that is believed to pertain to the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
3.159(b) (2003); Quartuccio v. Principi 16 Vet. App. 183 
(2002).  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim and had the opportunity for a hearing on appeal.  Thus, 
under the circumstances in this case, VA has satisfied its 
duties to notify and assist the veteran, and adjudication of 
this appeal poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including degenerative joint disease, may be 
presumed to have been incurred during service if they first 
become manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).

The veteran is claiming service connection for low back and 
hip disorders that he states resulted from an injury he 
sustained while on active duty.  He testified at his hearing 
on appeal in July 2004, that he was operating a crane while 
stationed in France in 1945, when he caught his left boot in 
the doorway of the cab of the crane.  He fell forward to the 
ground, approximately seven feet, causing injury of his lower 
extremities and lower back.  Review of the service medical 
records shows no complaint or manifestation of a low back or 
hip disorder and on examination for separation from service, 
in November 1945, no musculoskeletal defect was noted.  

Evidence of treatment that the veteran received subsequent to 
service includes records from the veteran's private 
chiropractor who indicated that he had treated the veteran 
from 1974 to November 1983 for low back problems.  In 
addition, VA treatment records dated from October 2000 show 
treatment for various disorders, primarily high blood 
pressure.  

An examination was conducted by VA in April 2005.  At that 
time, the veteran's medical records were reviewed and the 
veteran was evaluated for possible residuals of the injury 
during service that was described.  The examiner rendered a 
diagnosis of lumbar spine degenerative joint disease and hip 
pain that is likely related to sciatica and not in and of 
itself a hip diagnosis.  The veteran also had some 
degenerative joint disease in the hip.  The examiner stated 
that the degenerative disease was extensive.  The examiner 
went on to note the veteran's claimed injury in service and 
stated that based upon the findings, it was hard to determine 
if the current degenerative joint disease was merely from old 
age or connected to the trauma that the veteran sustained 60 
years earlier.  As such, any connection between the current 
back and hip problems and the in-service injury would be 
speculation.  There is not enough medical evidence to make a 
connection.  

The veteran testified credibly that he sustained an injury 
during service, but there is no record of back complaints 
during service or for many years thereafter.  This is evidence 
against a connection.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical treatment 
for the claimed condition for many years after service).  
While the veteran has given sworn testimony to the effect that 
he believes that there is a relationship between service and 
his current disabilities, it is noted that he is a layman, 
and, as such, is not competent to give an opinion requiring 
medical knowledge such as involved in making diagnoses or 
explaining the etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  As there is no competent 
medical evidence linking the veteran's current back and hip 
disabilities with his injury in service, service connection 
must be denied.  


ORDER

Service connection for low back and hip disorders is denied.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


